Order issued October 4, 2012




                                                  In The
                                     Tourt tf Apprats
                           2iTiftIi Distrirt of . rxas at Dallas
                                            No. 05-12-00420-CR


                              JUSTIN MICHAEL KRISS, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee


                        On Appeal from the County Criminal Court No. 2
                                     Dallas County, Texas
                            Trial Court Cause No. MB10-60533-B


                                                ORDER
        By Order issued July 27, 2012, the Court ordered Official Court Reporter Leticia Martinez

Peterson to file, within thirty days either (1) a supplemental reporter's record of the hearing on

appellant's motion to suppress evidence or (2) a letter certifying that no such record exists. To date,

Peterson has not responded to the Court's order.

        The trial court is ORDERED to conduct a hearing and make findings of fact regarding why

the above-described supplemental reporter's record or letter has not been filed. The trial court's

findings of fact should include (1) the court reporter's explanation for the delay in filing the

supplemental reporter's record or letter; and (2) the earliest date by which the supplemental

reporter's record or letter can be filed.

        We ORDER the trial court to transmit to this Court a supplemental clerk's record, containing
the written findings of fact, any recommendations, any supporting documentation, and any orders

within thirty (30) days of the date of this order.

       This appeal is ABATED to allow the trial court to comply with this order. The appeal shall

be reinstated thirty (30) days from the date of this order or when the supplemental record is received,

whichever is earlier.

       We DIRECT the Clerk of the Court to send a copy of this order to Leticia Martinez

Peterson, Official Court Reporter of the County Criminal Court No. 2.




                                                               ar1'41_, 1)21
                                                                           (///t/ii
                                                       LANA MYERS
                                                       JUSTICE